DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 9-13, 15, 16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 
The term “Cap for a container” (line 1) should be “A cap for a container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 2, 5-7, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation is indefinite because it creates the possibility of a condition of being equal to 4o AND 90o at the same time.  
Regarding claims 5, 6, and 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the term “the angle” lacks proper antecedent basis, and should be amended to “the respective angle” as it is introduced in claim 1. 
Further regarding claim 20, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,654,625 (Migas) in view of US 2020/0369446 (Melan-Moutet) (each prior art under 35 USC 102(a)(2) as having an earlier effective filing date; Melan-Moutet has an effective filing date in France on May 21, 2019 as well as November 14, 2019).
Regarding claim 1, Migas teaches a cap for a container, comprising a side wall (32, 34) extending about an axis (vertical axis not explicitly shown but inherently present) and a transversal wall (22) arranged at an end of the side wall, a separation line (50) being provided on the side wall for defining: 
- a retaining ring (14) intended to remain anchored to a neck (102) of the container, which is configured to internally engage with an enlargement (106) of the neck; 
- a closure element (12) which can removably engage the neck, so as to open or close the container; wherein the separation line extends about the axis and is circumferentially interrupted (between ends 50a, 50b; col. 5, lines 47-52), lines so as to leave a joining portion (70), between the retaining ring and the closure element, which extends circumferentially for a respective angle, the cap also having 
- an incision line (60) which extends transversally to the axis between the separation line and a free edge (unlabeled; read as the bottom edge of tamper-evident band 34) of the retaining ring, so that two connecting bands (72a, 72b; see Fig. 1C) are defined between the separation line and the incision line, the two connecting bands joining the retaining ring to the joining portion (explicitly shown in Figs. 1C-1D); wherein 
- the connecting bands are deformable (taught to be “sized and shaped to be twisted and stretched” in col. 7, lines 24-25; note deformation of 72a between Figs. 2A-2C), for allowing the joining portion to rotate when the closure element is moved from a closed position (Figs. 1A, 2A) to an open position (Figs. 1D, 2C).
	The reference teaches all limitations substantially as claimed, but fails to teach: 
- the joining portion is externally provided with a projection which projects from the joining portion and is positioned between a separation plane in which the separation line lies, and the incision line so that, when the closure element is in the open position and the connecting bands keep the closure element connected to the retaining ring, an edge of the joining portion which, in the closed position, faces the retaining ring, is facing, in the open position, towards a rim of the neck and the projection is resting on the neck in said open position.  
Melan-Moutet (embodiment of Figures 9-12) teaches:

- a joining portion (15) is externally provided with a projection (34) which projects from the joining portion and is positioned between a separation plane in which the separation line lies (this is effectively the upper edge of the arm 22, or roughly where 26 points in Figure 9), and the incision line (effectively where the tamper ring is defined, noting in Figure 11 that the projection 34 is above ring 12) so that, when the closure element is in the open position and connecting bands (each is 22) keep the closure element (cap 1) connected to the retaining ring (12), an edge (29) of the joining portion which, in the closed position, faces the retaining ring (see location of 29 facing 12 in Figure 11), is facing, in the open position, towards a rim (11) of the neck (see 29 facing 11 in Figure 12) and the projection is resting on the neck in said open position (explicitly shown in Figure 12 where 34 contacts neck flange 13).  
Examiner notes that Migas teaches an edge (70a) of joining portion (70) which faces retaining ring (34) in the closed position of Figure 1A (these elements are not all explicitly labeled in the Figure, but are themselves shown), and which faces the rim of the neck (unlabeled; clearly shown as upper edge of neck 102 which defines the opening of the bottle) in the open position (Figure 1D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the closure of Migas, providing an external projection on the joining portion, as taught to be known by Melan-Moutet, motivated by the benefit of a structure which “facilitates a passage towards the blocking configuration when the cylindrical wall 3 is in the open position (para. [0060]); the abutments 34 “form a hard point around which the tilting is achieved, in order to pass towards the blocking configuration” (para. [0061]). See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 2, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the projection extending about the axis for a respective angle greater than, or equal to, 40, and less than, or equal to, 90°.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the projection of Migas in view of Melan-Moutet  to extend about the axis for a respective angle greater than, or equal to, 40, and less than, or equal to, 90°, or any other distance, because such is a mere change in the size of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the projection having a thickness greater than, or equal to, 0.4 mm, and less than, or equal to 4.0 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the projection to have a thickness greater than, or equal to, 0.4 mm, and less than, or equal to 4.0 mm, or any other thickness, because such is a mere change in the size of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 4, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the thickness being measured along a line parallel to the axis, in the closed position of the closure element, and being constant along an entire angle of extension of the projection about the axis.  
Examier notes Melan-Moulet teaches the abutment(s) (34) have an extended shape with a longitudinal axis forming a “non-zero angle with respect to the longitudinal axis 4” (see para. [0064]); however, Examiner asserts that this is not a teaching of criticality; that the only critical element of the abutment is the rounded bottom (342) which allows for rotation of the cap to the open position, and that this can occur with parallel sides such that the vertical width measured at any constant radial distance outward from the ring, without destroying the overall functionality of the abutment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure the thickness of the projection along a line parallel to the axis, in the closed position of the closure element, and being constant along an entire angle of extension of the projection about the axis (in other words, having a rectangular profile; Examiner notes the claim does not require the axial thickness be the same at all points extending radially outwardly from the ring, and thus the rounded surface (342) would not be affected by such modification), because such is a mere change in shape of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
Regarding claim 5, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to explicitly teach the projection being positioned nearer the incision line than the separation line so that an end edge of the projection can be positioned resting on the neck in the open position, for example above the enlargement, or on an upper wall of the enlargement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the projection nearer the incision line than the separation line because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).  With such modification made, the combined prior art is capable of use in the intended manner, whereby an end edge of the projection can be positioned resting on the neck in the open position, for example above the enlargement, or on an upper wall of the enlargement.
Regarding claim 6, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to explicitly teach the projection being positioned nearer the separation line than the incision line, so that a lower wall of the projection which in the closed position is facing towards the free edge, can be positioned below the enlargement, for example to make contact with a lower wall of the enlargement. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the projection nearer the separation line than the incision line, because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).  With such modification made, the combined prior art is capable of use in the intended manner, whereby a lower wall of the projection which in the closed position is facing towards the free edge, can be positioned below the enlargement, for example to make contact with a lower wall of the enlargement.
Regarding claim 7, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to explicitly teach the projection having a plane of symmetry positioned transversally, for example perpendicularly to the axis, when the closure element is in the closed position, between the projection and the separation line, and between the projection and the incision line there being respectively a first distance and a second distance which are respectively the distances between the plane of symmetry and the separation plane and between the plane of symmetry of the projection and a plane in which the incision line lies, the projection being nearer the separation line if the second distance is greater than the first distance, the projection being nearer the incision line if the first distance is greater than the second distance.  
However, to the best degree the Examiner understands the claimed limitation, this is merely stating that the projection is either axially closer to the separation line or the incision line, which is effectively a change in the location of the parts of the prior art.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the projection either a) nearer the separation line than the incision line, or b) nearer to the incision line than the separation line, because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).  
Regarding claim 14, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the projection projects from the side wall for a height measured along a line transversal, in particular perpendicular, to the axis in the closed position of the closure element, which is constant along an entire angle of extension of the projection about the axis.
Examier notes Melan-Moulet teaches the abutment(s) (34) have an extended shape with a longitudinal axis forming a “non-zero angle with respect to the longitudinal axis 4” (see para. [0064]); however, Examiner asserts that this is not a teaching of criticality; that the only critical element of the abutment is the rounded bottom (342) which allows for rotation of the cap to the open position, and that this can occur with parallel sides such that the vertical width measured at any constant radial distance outward from the ring, without destroying the overall functionality of the abutment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure the thickness of the projection along a line parallel to the axis, in the closed position of the closure element, and being constant along an entire angle of extension of the projection about the axis (in other words, having a rectangular profile; Examiner notes the claim does not require the axial thickness be the same at all points extending radially outwardly from the ring, and thus the rounded surface (342) would not be affected by such modification), because such is a mere change in shape of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
Regarding claim 17, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the projection projecting from the side wall for a height measured along a line transversal, in particular perpendicular, to the axis in the closed position of the closure element, which is less than, or equal to 4.0 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the projection to project from the side wall for a height measured along a line transversal, in particular perpendicular, to the axis in the closed position of the closure element, which is less than, or equal to 4.0 mm, or any other thickness, because such is a mere change in the size of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 18, Migas in view of Melan-Moutet teaches all limitations substantially as claimed, but fails to teach the angle of extension of the joining portion is greater than, or equal to, 20 and less than, or equal to, 120, is preferably greater than, or equal to, 25° and less than, or equal to, 90.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the angle of extension of the joining portion to be greater than, or equal to, 20 and less than, or equal to, 120, and be preferably greater than, or equal to, 25° and less than, or equal to, 90, or any other value, because such is a mere change in the size of the prior art, having a predictable outcome absent a teaching of an unexpected result.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A).

Allowable Subject Matter
10.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733